Title: From John Adams to Nehemiah Fales, 28 August 1798
From: Adams, John
To: Fales, Nehemiah,Hobam, William


To the Grand Jury of the County of Norfolk, in the State of Massachusetts
Gentlemen
Quincy August 28. 1798

I thank you for the obliging Address you agreed on at the Supream Court in Dedham on the twenty third of this Month, and transmitted to me, through the Chief Justice of the State. It is not possible for a Grand Jury of honest and Sensible Men, to fullfill the Duties assigned them by the Laws of the Land, without reflecting on the inestimable Value of those Laws, and the distinction as well as Security of the Freedom they confer exclusively upon Us and the Country of our Ancestors. Reflections of this sort were becoming the Character and station of the great Magistrate who presided.
I really question whether France ever doubted of the Spirit of Americans. She depended more on their Ignorance of the World and their Unsuspecting Innocence and Simplicity. The present Rulers in France have indeed discovered by Symptoms that cannot be misunderstood, a Contempt for our Government and national Character: But I cannot find that they have respected any People, but such as are governed by Kings or any Government but Monarchies and Military Dictatorships.
I thank you for your Acknowledgment of me as a native of your County. Had the order of Providence permitted me to Select the Place of my Birth and Residence I would have chosen no other. Although my Life cannot be much longer, I wish it may be continued as long as you shall acknowledge it to be usefull.
John Adams